Per Curiam.
We think that defendant is entitled to judgment. The complaint pleads a coverage of all merchandise shipped on trucks. But the policy only covered shipments by specific trucks, or by others substituted for them in the manner prescribed by the policy.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to amend within ten days after service of order entered hereon on payment of costs.
Lydon and Frankenthaler, JJ., concur; Shientag, J., dissents.